Exhibit 10.1

 

EXECUTION VERSION

 

VOTING AND SUPPORT AGREEMENT

 

VOTING AND SUPPORT AGREEMENT, dated as of April 30, 2008 (this “Agreement”), by
and among Green Equity Investors IV, L.P. (“GEI”), FTD Co-Investment, LLC (“LLC”
and, together with GEI, the “Principal Stockholders”), and United Online, Inc.,
a Delaware corporation (“Purchaser”).

 

RECITALS

 

As of the date hereof, GEI owns 9,183,539 shares of the Common Stock, par value
$0.01 per share (the “Company Common Stock”), of FTD Group, Inc., a Delaware
corporation (the “Company”);

 

As of the date hereof, LLC owns 93,256 shares of Company Common Stock;

 

Purchaser proposes to enter into a transaction with the Company, upon the terms
and subject to the conditions set forth in the Agreement and Plan of Merger,
dated as of the date hereof, by and among Purchaser, UNOLA Corp., a Delaware
corporation and a wholly owned Subsidiary of Purchaser, and the Company (the
“Merger Agreement”); and

 

As a condition to its willingness to enter into the Merger Agreement, Purchaser
has required that the Principal Stockholders execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1. Definitions.  For purposes of this Agreement, capitalized terms used and not
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement.

 

2. Representations of the Principal Stockholders.   Each Principal Stockholder
hereby represents and warrants to Purchaser as follows:

 

(a) Such Principal Stockholder is the beneficial owner (for purposes of this
Agreement, such term shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations promulgated thereunder, but without regard to any
conditions (including the passage of time) to the acquisition of such shares)
of, and has good and valid and marketable title to, the number of shares of
Company Common Stock described in the Recitals as owned by it.  With respect to
either Principal Stockholder, all of such shares are collectively referred to
herein as the “Shares.”

 

(b) Such Principal Stockholder is not the beneficial owner of any shares of
Company Common Stock or other voting securities or instruments of the Company,
other than the applicable Shares.

 

--------------------------------------------------------------------------------


 

(c) Such Principal Stockholder is a limited partnership or limited liability
company, duly formed, validly existing and in good standing under the laws of
its jurisdiction of organization and has all requisite power and authority
necessary to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  Other than as required or permitted by this
Agreement, such Principal Stockholder has the power and authority (corporate or
other) to vote the Shares.

 

(d) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite partnership or limited liability company action on the part of
such Principal Stockholder and no other proceedings on the part of such
Principal Stockholder are necessary to authorize this Agreement or the
consummation of the transactions contemplated hereby.  This Agreement has been
duly executed and delivered by such Principal Stockholder and this Agreement
constitutes a valid and binding agreement of such Principal Stockholder,
enforceable against such Principal Stockholder in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and similar Laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles (regardless of whether such enforcement is considered
in a proceeding at law or in equity).

 

(e) Other than as required or permitted by this Agreement, the applicable Shares
are now and shall at all times during the term of this Agreement be owned of
record by such Principal Stockholder (or by a nominee or custodian for the
account of such Principal Stockholder), free and clear of all pledges, liens,
proxies, claims, charges, security interests, preemptive rights, voting trusts,
voting agreements, options, rights of first offer or refusal and any other
encumbrances or arrangements whatsoever (other than transfer restrictions
imposed by generally applicable securities Laws) with respect to the ownership,
transfer or voting of such Shares, and there are no outstanding options,
warrants or rights to purchase or acquire, or agreements or arrangements
relating to the voting of, any of such Shares other than this Agreement.

 

(f) The execution and delivery of this Agreement by such Principal Stockholder,
the consummation by such Principal Stockholder of the transactions contemplated
hereby and the performance by such Principal Stockholder of its obligations
hereunder shall not (including with notice or lapse of time or both):

 

(i) require any consent, approval, order, authorization or permit of, or
registration, filing with or notification to, any governmental body, court,
agency, official or regulatory or other authority, whether federal, state, local
or foreign (each, a “Governmental Entity”) or other party and except for the
filing with the Securities and Exchange Commission (the “Commission”) of any
Schedules 13D or 13G or amendments to Schedules 13D or 13G and filings under
Section 16 of the Exchange Act, as may be required in connection with this
Agreement and the transactions contemplated hereby;

 

(ii) contravene or conflict with the certificate of formation, limited
partnership agreement or limited liability company agreement of such Principal
Stockholder;

 

2

--------------------------------------------------------------------------------


 

(iii) result in any violation or the breach of, or constitute a default under,
or give rise to any right of termination, cancellation or acceleration or any
payments under, or result in a loss of a benefit or in the creation or
imposition of a lien under, any of the terms, conditions or provisions of any
note, lease, mortgage, indenture, license, agreement or other instrument or
obligation to which such Principal Stockholder is a party or by which such
Principal Stockholder or any of its assets is bound; or

 

(iv) violate the provisions of any order, writ, injunction, judgment, decree,
statute, rule or regulation applicable to such Principal Stockholder in such a
manner as would, individually or in the aggregate, or reasonably be expected to
materially impair the ability of such Principal Stockholder to perform its
obligations under this Agreement or prevent or delay the consummation of any of
the transactions contemplated by this Agreement.

 

(g) Such Principal Stockholder acknowledges receipt and review of the Merger
Agreement and understands the terms and conditions thereof.  Such Principal
Stockholder has had the opportunity to review this Agreement and the Merger
Agreement with counsel of its own choosing.  Such Principal Stockholder
understands and acknowledges that Purchaser is entering into the Merger
Agreement in reliance upon such Principal Stockholder’s execution, delivery and
performance of this Agreement.

 

(h) Such Principal Stockholder hereby waives, and agrees not to assert or
perfect, any dissenters’ rights or any similar rights that it may have by virtue
of ownership of the Shares.

 

(i) As of the date hereof, there is no action, suit, investigation or proceeding
pending, or, to the knowledge of such Principal Stockholder, threatened, against
or affecting, such Principal Stockholder or any of its properties or assets
(including the Shares) that could reasonably be expected to impair the ability
of such Principal Stockholder to perform its obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

 

3. Agreement to Vote Shares. During the period commencing on the date hereof and
continuing until the termination of this Agreement in accordance with its terms
(except as provided in the last sentence of this Section 3), each Principal
Stockholder agrees to: (i) appear, or cause the record holder of any Shares on
the applicable record date (each a “Record Holder”) to appear (in person or by
proxy), at any annual or special meeting of the stockholders of the Company for
the purpose of obtaining a quorum, or, if stockholders of the Company are
requested to vote their shares through the execution of an action by written
consent in lieu of any such annual or special meeting of stockholders of the
Company, such Principal Stockholder agrees to execute or cause all Record
Holders to execute such consent, and (ii) vote (or, if requested, execute
consents or proxies with respect to), or cause each Record Holder to vote (or,
if requested, execute consents or proxies with respect to), the Shares and any
New Shares (as defined in Section 8 hereof): (A) in favor of adoption and
approval of the Merger Agreement and the transactions contemplated thereby,
including the Merger, at every meeting (or in connection with any action by
written consent) of the stockholders of the Company at which such matters are
considered and at every adjournment or postponement thereof; (B) against any
Acquisition

 

3

--------------------------------------------------------------------------------


 

Proposal; (C) against any action, proposal, transaction or agreement which would
reasonably be expected to result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the Merger
Agreement or of such Principal Stockholder under this Agreement; (D) against any
liquidation, dissolution, recapitalization, extraordinary dividend or
significant corporate reorganization of the Company or any of its subsidiaries;
(E) except as otherwise agreed to in writing in advance by Purchaser, against
any other action, proposal, transaction or agreement that would reasonably be
expected to compete or interfere with, or would reasonably be expected to delay,
discourage, adversely affect or inhibit the timely consummation of, the Merger;
and (F) in favor of any other matter necessary for the consummation of the
transactions contemplated by the Merger Agreement which is considered at any
such meeting of stockholders.  Each Principal Stockholder agrees not to enter
into any agreement, letter of intent, agreement in principle or understanding
whatsoever with any Person that would reasonably be expected to violate,
conflict or interfere with the provisions of this Agreement or that would
reasonably be expected to delay, discourage, adversely affect or inhibit the
timely consummation of the Merger.  Notwithstanding the foregoing, each
Principal Stockholder shall remain free to vote (or execute consents or proxies
with respect to) the Shares with respect to any matter not covered by this
Section 3 in any manner it deems appropriate, provided that such vote (or
execution of consents or proxies with respect thereto) would not reasonably be
expected to (i) violate or conflict with the provisions of this Agreement or
(ii) materially impair the ability of such Principal Stockholder to perform its
obligations under this Agreement.  Notwithstanding the foregoing or anything to
the contrary contained herein, the obligations of the Principal Stockholders
under this Section 3 shall be suspended during the pendency of an Adverse
Recommendation Change due to an Intervening Event (provided that such
obligations shall be reinstated at such time, if any, that the Board or a
committee thereof withdraws the Adverse Recommendation Change or approves or
recommends the Merger Agreement subsequent to the Adverse Recommendation
Change).

 

4. Representations of Purchaser.  Purchaser hereby represents and warrants to
the Principal Stockholders as follows:

 

(a) Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.

 

(b) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Purchaser and no other
corporate proceedings on the part of Purchaser are necessary to authorize this
Agreement or the consummation of the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by Purchaser and is a
valid and binding agreement of Purchaser enforceable against it in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium
and similar Laws of general applicability relating to or affecting creditors’
rights and to general equity principles (regardless of whether such enforcement
is considered in a proceeding at law or in equity).

 

4

--------------------------------------------------------------------------------


 

(c) The execution, delivery and performance by Purchaser of this Agreement and
the consummation by Purchaser of the transactions contemplated hereby do not and
shall not (including with notice or lapse of time or both):

 

(i) contravene or conflict with the certificate of incorporation or the bylaws
of Purchaser;

 

(ii) result in any violation or the breach of, or constitute a default under, or
give rise to any right of termination, cancellation or acceleration or any
payments under, or result in a loss of a benefit or in the creation or
imposition of a lien under, any of the terms, conditions or provisions of any
note, lease, mortgage, indenture, license, agreement or other instrument or
obligation to which Purchaser is a party or by which Purchaser or any of its
assets may be bound;

 

(iii) violate the provisions of any order, writ, injunction, judgment, decree,
statute, rule or regulation applicable to Purchaser in such a manner as would,
individually or in the aggregate, reasonably be expected to materially impair
the ability of Purchaser to perform its obligations under this Agreement or
prevent or delay the consummation of any of the transactions contemplated by
this Agreement; or

 

(iv) require any consent, approval, order, authorization or permit of, or
registration or filing with or notification to, any Governmental Entity or other
party.

 

(d) Purchaser does not, and will not at any time during the term of this
Agreement, directly or indirectly, own, beneficially or of record, any shares of
Company Common Stock.

 

5. No Solicitations.  Subject to Section 12 hereof, each Principal Stockholder,
in its capacity as a beneficial owner of Shares and New Shares, agrees that it
shall not, (a) solicit or initiate or knowingly encourage or facilitate
(including by way of furnishing non-public information) any proposal, inquiry,
offer or request that constitutes, or that is reasonably likely to lead to, an
Acquisition Proposal, (b) enter into, participate in, continue or engage in
discussions or negotiations with any Person regarding an Acquisition Proposal,
or any proposal, inquiry, offer or request that is reasonably likely to lead to
an Acquisition Proposal, or (c) approve or recommend, or publicly propose to
approve or recommend, or enter into any agreement or agreement in principle
regarding an Acquisition Proposal, or any proposal, inquiry, offer or request
that is reasonably likely to lead to an Acquisition Proposal.

 

6. Transfer and Encumbrance.

 

(a) Subject to the terms of this Agreement, during the term of this Agreement,
each Principal Stockholder agrees not to, directly or indirectly, transfer,
sell, offer, hypothecate, assign, gift, pledge or otherwise dispose of or
encumber (“Transfer”), or enter into any contract, option or other agreement
with respect to, or consent to, a Transfer of, any of the Shares or New Shares
or such Principal Stockholder’s voting or economic interest therein.  Subject to
the terms of this Agreement, during the term of this Agreement, each Principal
Stockholder agrees not to (i) grant any proxies, options or rights of first
offer or refusal with respect to any of the Shares or New Shares, (ii) permit

 

5

--------------------------------------------------------------------------------


 

any such Shares or New Shares to be, or become subject to, any pledges, liens,
preemptive rights, security interests, claims, charges or other encumbrances or
arrangements or (iii) enter into any voting agreement, voting trust or other
voting arrangement with respect to any of the Shares or New Shares.
 Notwithstanding the foregoing, each Principal Stockholder may take any action
described in the first sentence of this Section 6(a) or clause (ii) of the
second sentence of this Section 6(a), so long as such Principal Stockholder
provides Purchaser with prior written notice and the other party (a
“transferee”) to such Transfer executes this Agreement (or a joinder thereto in
a form reasonably satisfactory to Purchaser) and agrees to be bound by its
terms; provided, however, that notwithstanding such Transfer or arrangement,
such Principal Stockholder shall continue to be liable for any breach by such
transferee of its agreements and covenants under this Agreement.

 

(b) Any attempted Transfer of the Shares or the New Shares or any interest
therein, or any other attempted action or arrangement, in violation of this
Section 6 shall be null and void.

 

7. Additional Covenant of Principal Stockholders.  The Principal Stockholders
shall notify Purchaser of any development occurring after the date of this
Agreement that causes, or that would reasonably be expected to cause, any breach
of any of the representations and warranties set forth in Section 2 hereof.

 

8. Additional Purchases.  Each Principal Stockholder agrees that it will notify
Purchaser in the event (a) any shares of Company Common Stock or other voting
securities of the Company are issued pursuant to any stock dividend, stock
split, recapitalization, reclassification, combination or exchange of shares of
capital stock of the Company on, of or affecting the Shares of such Principal
Stockholder or otherwise; (b) such Principal Stockholder purchases or otherwise
acquires beneficial ownership of any shares of Company Common Stock or other
voting securities of the Company after the execution of this Agreement; or
(c) such Principal Stockholder acquires the right to vote or share in the voting
of any shares of Company Common Stock or other voting securities of the Company
after the execution of this Agreement (such additional Company Common Stock and
other voting securities of the Company, collectively, the “New Shares”).  Each
Principal Stockholder agrees that any New Shares acquired or purchased by such
Principal Stockholder shall be subject to the terms of this Agreement to the
same extent as if they constituted Shares, and that it shall vote any such New
Shares in the same manner as the Shares.

 

9. Irrevocable Proxies.  Each Principal Stockholder hereby irrevocably appoints
Purchaser, or any nominee of Purchaser, with full power of substitution, its
proxy with full power and authority, in the event that such Principal
Stockholder shall at any time fail to perform its obligations under Section 3
hereof, to vote or act by consent in respect of such Principal Stockholder’s
Shares exclusively as provided in Section 3 hereof.  Each proxy hereby granted
shall, for the term of this Agreement, be irrevocable and shall be deemed
coupled with an interest in accordance with Section 212 of the Delaware General
Corporation Law.  Notwithstanding the foregoing or anything to the contrary
contained herein, each proxy granted to Purchaser under this Section 9 shall be
suspended during the pendency of an Adverse Recommendation Change due to an
Intervening Event (provided that such proxy shall be reinstated at such time, if
any,

 

6

--------------------------------------------------------------------------------


 

that the Board or a committee thereof withdraws the Adverse Recommendation
Change or approves or recommends the Merger Agreement subsequent to the Adverse
Recommendation Change).

 

10. Covenants of the Principal Stockholders.

 

(a) Each Principal Stockholder agrees that it shall not seek to avoid the
observance or performance of any of the covenants, stipulations or conditions to
be observed or performed hereunder by such Principal Stockholder.

 

(b) Each Principal Stockholder will, in its capacity as a beneficial owner of
Shares and New Shares, (1) use reasonable best efforts to cooperate with the
Company and Purchaser in connection with the Merger, (2) provide any information
reasonably requested by the Company or Purchaser for any regulatory application
or filing made, or approval sought, for the Merger (including, without
limitation, the Proxy/Prospectus and any Other Filings), and (3) to the extent
required by law, consent to and authorize the publication and disclosure by
Purchaser of such Principal Stockholder’s identity and the holding of Shares and
New Shares, and the nature of its commitments, arrangements and understandings
under this Agreement.

 

11. Fees and Expenses. Except as otherwise expressly provided herein, each of
the parties hereto shall bear and pay all costs and expenses incurred by it or
on its behalf in connection with the transactions contemplated hereunder,
including fees and expenses of their own financial consultants, investment
bankers, accountants and counsel.

 

12. Fiduciary Duties.  Nothing contained herein shall limit or affect any
actions taken by a Principal Stockholder or any person or entity controlling or
under the control of a Principal Stockholder of the types described in the first
proviso of the first sentence of Section 7.10(b) of the Merger Agreement in
response to an Acquisition Proposal, to the extent that the Company is permitted
to take such actions under the aforementioned proviso, nor shall anything
contained herein limit or affect any actions taken by any person in his or her
capacity as a director of the Company, and none of such actions taken in
accordance with the provisions of this Section 12 or in accordance with the
provisions of the Merger Agreement shall constitute or be deemed to constitute a
breach of this Agreement.

 

13. Specific Performance.  Each party hereto acknowledges that it will be
impossible to measure in money the damages to the other parties if a party
hereto fails to comply with any of the obligations imposed by this Agreement,
that every such obligation is material and that, in the event of any such
failure, the other parties will not have an adequate remedy at law or in
damages.  Accordingly, each party hereto agrees that injunctive relief or any
other equitable remedy, in addition to remedies at law or in damages, is the
appropriate remedy for any such failure and will not oppose the granting of such
relief on the basis that the other party has an adequate remedy at law or in
damages.  Each party hereto agrees that it will not seek, and agrees to waive
any requirement for, the securing or posting of a bond in connection with any
other party’s seeking or obtaining such equitable relief.

 

7

--------------------------------------------------------------------------------


 

14. Successors and Assigns.  This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective
successors, assigns, heirs and devises, as applicable; and, other than in
respect of Section 6, nothing in this Agreement, express or implied, is intended
to confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Agreement.  This Agreement shall not be assignable
without the written consent of the other parties hereto, except that Purchaser
may assign all or any of its respective rights hereunder to any affiliate,
provided that no such assignment shall relieve Purchaser of its obligations
hereunder.

 

15. Termination.  This Agreement will terminate on the earlier of (a) the mutual
agreement of Purchaser and GEI, (b) the Effective Time, (c) the termination of
the Merger Agreement pursuant to its terms, and (d) the execution by the Company
of any amendment, supplement, waiver or modification to the Merger Agreement
that has not previously been approved in writing by GEI.

 

16. Entire Agreement.  This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.

 

17. Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement shall be
governed by and construed in accordance with the Laws of the State of Delaware
without regard to its rules of conflict of laws.  Each of the Principal
Stockholders and the Purchaser hereby irrevocably and unconditionally consents
to submit to the exclusive jurisdiction of the Court of Chancery of the State of
Delaware, County of New Castle and of the United States of America located in
the District of Delaware (collectively, the “Delaware Courts”) for any
litigation arising out of or relating to this Agreement and the transactions
contemplated hereby (and agrees not to commence any litigation relating thereto
except in such courts), waives any objection to the laying of venue of any such
litigation in the Delaware Courts and agrees not to plead or claim in any
Delaware Court that such litigation brought therein has been brought in an
inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

18. Notices.  Any notice required to be given hereunder shall be sufficient if
in writing, and shall be deemed given and received when sent by facsimile
transmission (with a confirmatory copy sent by overnight courier), one business
day after being delivered to an overnight courier service (with proof of
service), hand delivery, or three business days after being mailed by certified
or registered mail (return receipt requested and first-class postage prepaid),
addressed as follows:

 

If to Purchaser:

United Online, Inc.

21301 Burbank Boulevard

Woodland Hills, CA 91367

Facsimile: (818) 287-3110

Attention: General Counsel

If to GEI or LLC, to:

Green Equity Investors IV, L.P.

11111 Santa Monica Blvd.

Suite 2000

Los Angeles, CA 90025

Attention: Timothy Flynn

Facsimile: 310-954-0404

 

8

--------------------------------------------------------------------------------


 

With a copy to:

With a copy to:

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

Latham & Watkins LLP

300 South Grand Avenue, Suite 3400

885 Third Avenue

Los Angeles, CA 90071

New York, NY 10022

Facsimile:

(213) 687-5600

Facsimile:  (212) 751-4864

Attention:

Brian J. McCarthy

Attention:  Howard A. Sobel

 

David C. Eisman

 

 

or to such other address or facsimile number as any party shall specify by
written notice so given.

 

19. Severability.  This Agreement shall be deemed severable; the invalidity or
unenforceability of any term or provision of this Agreement shall not affect the
validity or enforceability of the balance of this Agreement or of any other term
hereof, which shall remain in full force and effect.  If any of the provisions
hereof are determined to be invalid or unenforceable, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible.

 

20. Waiver.  The parties hereto may, to the extent permitted by applicable Law,
subject to Section 21 hereof, (a) waive any inaccuracies in the representations
and warranties contained herein or in any document delivered pursuant hereto or
(b) waive compliance with any of the agreements or conditions contained herein.
 Any agreement on the part of a party hereto to any such waiver shall be valid
only if set forth in a written instrument signed on behalf of such party.  The
failure of any party to this Agreement to assert any of its rights under this
Agreement or otherwise shall not constitute a waiver of those rights.

 

21. Modification.  No supplement, modification or amendment of this Agreement
will be binding unless made in a written instrument that is signed by all of the
parties hereto and that specifically refers to this Agreement.

 

22. Counterparts.  This Agreement may be executed in two (2) or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when such counterparts have been signed by each of the
parties and delivered to the other parties, it being understood that all parties
need not sign the same counterpart.

 

23. Headings.  All Section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

24. No Agency.  Nothing herein shall be deemed to create any agency or
partnership relationship between the parties hereto.

 

9

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

 

GREEN EQUITY INVESTORS IV, L.P.

 

 

 

 

By:

GEI Capital IV, LLC, its General Partner

 

 

 

 

 

 

 

 

By:

  /s/ Timothy J. Flynn

 

 

Name: Timothy J. Flynn

 

 

Title: Senior Vice President

 

 

 

FTD CO-INVESTMENT, LLC

 

 

 

 

By:

Leonard Green & Partners, L.P., its Manager

 

By:

LGP Management, Inc., its General Partner

 

 

 

 

 

 

 

 

By:

  /s/ Timothy J. Flynn

 

 

Name: Timothy J. Flynn

 

 

Title: Senior Vice President

 

 

 

UNITED ONLINE, INC.

 

 

 

 

 

By:

  /s/ Mark R. Goldston

 

 

Name: Mark R. Goldston

 

 

Title: Chairman, President and Chief

 

 

Executive Officer

 

 

[Signature Page to Voting and Support Agreement]

 

--------------------------------------------------------------------------------